Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25th, 2020, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11, 13, 18-19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuto (JP3175309U) in view of Yamakami (US20040028895A1) and Kenney (US20130148288A1). Mitsuto is read from an English machine translation which has been placed in the application file.
With regards to claim 1, Mitsuto discloses a film for protecting a liquid crystal screen, the film comprising a film layer 1 (main body portion) depicted as having top and bottom surfaces (i.e., a front face and a back face) (Figs. 1-5 and 9-10; para. [0001]-[0004] and [0008]). A layer of adhesive 2 (adhesive 
Mitsuto does not appear to disclose a particular thickness for the adhesive portion, and therefore Mitsuto is not considered to teach a thickness of from 0.005 to 0.4 mm for the adhesive portion. In addition, Mitsuto does not recite a particular bending rigidity, and therefore Mitsuto is not considered to teach a bending rigidity of from 0.05 to 2.5 N.
Yamakami teaches an adhesive tape for liquid crystal display module, the adhesive tape comprising an adhesive layer having a thickness of from 5 to 50 microns (0.005 to 0.05 mm) (Yamakami: 
The combination of Mitsuto and Yamakami is still not considered sufficient to obviate a bending rigidity of from 0.05 to 2.5 N.
However, Kenney discloses an electronic device having a particular flexural rigidity (bending rigidity). Kenney teaches that the flexural rigidity determines how flexible a material is, and how much the material may bend or deform when a force exerted on the material (Kenney: para. [0029]). Kenney gives an equation through which one may design an article to have a particular flexural rigidity (Kenney: para. [0029]). Kenney teaches that too low of a flexural rigidity will cause the material to deform and not resist external forces sufficiently, such that excessive deformations occur (Kenney: para. [0029]). In other words, too small of a flexural rigidity will cause an article formed by the material to break (Kenney: para. [0029]). However, improving the flexural rigidity increases the thickness of the material, which then leads to an increase in the overall weight of the article (Kenney: para. [0036]). Paragraph [0026] of the present specification admits that the claimed rigidity results in an article which is “light compared to a conventional garnish.” Considering that Kenney teaches adjusting the same parameter as the claim (flexural rigidity) to achieve the same effect disclosed in the present specification (an article having 
	With regards to claim 9, the main body portion and end portion use a single sheet-shaped adhesive layer (i.e., a sheet-shaped member with one adhesive portion attached), and the end portion is formed by press molding (i.e., includes bending an end portion of the sheet-shaped member) (Mitsuto: Figs. 1-5 and 9-10; para. [0004] and [0008]). However, it is noted that these limitations of claim 9 constitute product-by-process language. Product claims are not limited to their method of production, and product-by-process language only limits a product claim based on the structures it implies. See MPEP 2113. In the present case, whether or not the starting materials of the adhesive layer are in the form of a sheet-shaped member having one adhesive portion does not substantially limit the scope of the claimed invention. In addition, it is not seen how the step of bending the end portion of the sheet-shaped member leads to a structural difference, as claim 1 already requires the end portion as forming a prescribed angle with the front face.
	With regards to claim 10, the adhesive layer 12 is laminated to the entire back face of the main body portion (Mitsuto: Figs. 1-5 and 9-10).
	With regards to claim 11, the edge portion has a face (i.e., which is therefore a side face, as position is relative) which covers a corner (i.e., an end edge) of the adhering surface along the side face (Mitsuto: Figs. 1-5 and 9-10).

	With regards to claim 18, the main body portion is depicted as curved in a direction in which it extends (i.e., both extending along and curved in a first direction) Mitsuto: (Figs. 1-5 and 9-10).
	With regards to claim 19, the main body portion is depicted as having a belt shape (i.e., a length longer than a width), wherein the end portions extend from one end extending in a longitudinal direction (Mitsuto: Figs. 1-5 and 9-10).
	With regards to claim 28, Yamakami teaches a tensile strength of at least 10.0 N / 10 mm, and most preferably at least 20.0 N / 10 mm (Yamakami: para. [0057]). A person of ordinary skill in the art would have found it obvious to have selected from the above range of Yamakami in order to prevent tearing of the prior art film (Yamakami: para. [0057]). Such a tensile strength is agnostic with respect to direction, and therefore the range of Yamakami includes measurements made in a width direction. It is noted that the phrase “at 2%” appears to refer to the 2% offset typically employed in the measurement of tensile strength of plastics, but considering Yamakami’s tensile strength represents a conventional measurement within the art, it is not seen how “at 2%” influences the claimed structure in a manner to distinguish over the teachings of Yamakami. 










Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuto in view of Yamakami and Kenney as applied to claim 1 above, and further in view of Parkinson (US2010/0200456A1).
With regards to claims 5 and 6, Mitsuto, Yamakami, and Kenney teach a film as applied to claim 1 above. Mitsuto does not disclose the material used to form the main body portion, and therefore Mitsuto cannot be considered to disclose the main body portion as including a resin layer which either has a glass transition temperature of 130C or greater (as recited in claim 5) or is made of polycarbonate (as recited in claim 6). It is noted that in accordance with the present specification, polycarbonate inherently has a glass transition temperature of 130C or greater.
Parkinson discloses a protective cover for electronic device comprising an outer protective layer of polycarbonate (Parkinson: claim 1; para. [0001] and [0011]). Parkinson notes the selection of polycarbonate in order to provide a viewing window (i.e., so that one can see an electronic screen through the protective cover) (Parkinson: claim 1). Parkinson teaches that polycarbonate is capable of receiving thin layers of PVC which provide additional protection and act as decals (i.e., serve a protective function) (Parkinson: para. [0053]). Parkinson, Mitsuto, Yamakami, and Kenney are considered analogous art in that they relate to the same field of endeavor of protective window coverings for electronic display devices. The Parkinson reference is considered reasonably pertinent to the problem of the present disclosure as it uses the same material (i.e., polycarbonate) for the same exact function (i.e., to provide scratch resistance with respect to a decorative article). One of ordinary skill in the art would have found it obvious to have selected polycarbonate, a material having a glass transition temperature of greater than 130C, for the main body resin of Mitsuto, in order to provide improved scratch resistance, enable clear viewing of an electronic screen as required by Mitsuto, and to enable the application of PVC decals which further enhance decorative and protective function (Parkinson: claim 1; para. [0001], [0011], and [0053]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuto in view of Yamakami and Kenney as applied to claim 1 above, and further in view of Egashira (JP2007297569A). Egashira is read from an English machine translation which has been placed in the application file.
	With regards to claims 7 and 8, Mitsuto, Yamakami, and Kenney teach a film as applied to claim 1 above. However, Mitsuto does not disclose the main body portion as including a polyurethane layer as a front face protective layer, the front face protective layer having a rupture elongation of 100% or greater at a temperature of 80C or greater.
	Egashira discloses a polyurethane composition for forming a protective layer (Egashira: para. [0001] and [0013]). The present specification admits to looking to Egashira in order to obtain a protective layer having a rupture elongation of 100% or greater at a temperature of 80C or greater. The protective layer of Egashira is used to impart excellent appearance characteristics and prevent both tearing and abnormal appearance when used in decorative articles (Egashira: para. [0001]). Mitsuto, Yamakami, Kenney, and Egashira are analogous art in that they are both directed to the problem of increasing protection in decorative articles. The Egashira reference is reasonably pertinent to Applicant’s problem, as Egashira discloses the material used by Applicant for the same purpose as Applicant’s (i.e., to provide protection). One of ordinary skill in the art would have found it obvious to have applied the material of Egashira to the main body portion of Mitsuto, in order to prevent tearing and the formation of an abnormal appearance in the article of Mitsuto (Egashira: para. [0001]). 

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuto in view of Yamakami and Kenney as applied to claims 1 and 13 above.
	With regards to claims 12, 14, and 15, Mitsuto, Yamakami, and Kenney teach a film as applied to claims 1 and 13 above, wherein it is clear that the film has first, second, and third end portions at prescribed angles. It is noted that each of claims 12, 14, and 15 further define the angles of the end .








Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuto in view of Yamakami and Kenney as applied to claim 1 above, and further in view of Mikami et al (US2003/0178124A1).
	With regards to claim 16, Mitsuto, Yamakami, and Kenney teach a film as applied to claim 1 above. Mitsuto does not appear to disclose a groove of prescribed pattern formed on a microstructured surface of the adhesive portion, the groove having a prescribed volume of at least 1 x 10 microns in a circular region with a radius of 500 microns set in any location corresponding to the pattern.
Mikami discloses an adhesive-backed article comprising an adhesive layer having a groove of prescribed pattern formed on a microstructured surface of the adhesive portion, the groove having a prescribed volume of at least 1 x 10 microns in a circular region with a radius of 500 microns set in any location corresponding to the pattern (Mikami: claim 1). Mikami forms such a groove by coating the adhesive layer over a microstructured release liner having the desired pattern, and then peeling the adhesive layer off of the release liner (Mikami: claim 1). The groove enables the egress of air or other fluids trapped during the step of bonding, which enables bubbles formed under the film to be removed, thereby improving appearance and adhesion (Mikami: claim 1; para. [0002] and [0008]-[0009]). Mitsuto and Mikami are analogous art in that they are related to the same field of endeavor of adhesive-backed films for decorative purposes. Mikami is reasonably pertinent to Applicant’s problem, in that Mikami uses the same groove disclosed by Applicant for the same purpose (i.e., to improve bonding). One of ordinary skill in the art would have found it obvious to have incorporated a microstructured surface comprising a groove having a prescribed volume of at least 1 x 10 microns in a circular region with a radius of 500 microns set in any location corresponding to the pattern into the adhesive layer of Mitsuto, in order to improve the appearance and adhesive properties of the adhesive layer of Mitsuto (Mikami: claim 1; para. [0002] and [0008]-[0009]).

Response to Arguments
Applicant’s arguments filed September 25th, 2020, have been considered but they are not found persuasive.
Applicant argues that Misuto and Yamakami relate to decorative articles. Applicant’s arguments are not found persuasive as Misuto and Yamakami need not explicitly describe their articles as “decorative” in order for persons of ordinary skill to consider the articles decorative. Misuto is directed to a protective film located on the outer surface of a display device. That the film of Misuto is outwardly visible means that it essentially determines the appearance of the display device surface it covers. Therefore, a person of ordinary skill in the art would have recognized the film of Misuto as related to decorative function. Yamakami acknowledges its material as being light reflective. A person of ordinary skill would not contest that light reflection influences the appearance of an article. Moreover, the films of Misuto and Yamakami are both used in electronic displays, which themselves are decorative articles.
Applicant argues that only the Kenney reference mentions rigidity, and Kenney does not disclose actual values of rigidity, nor does Kenny explicitly disclose Applicant’s bending rigidity range. These arguments are not found persuasive as they do not negate the finding that a person of ordinary skill would have found it obvious to have optimized bending rigidity based on the teachings of Kenney. Kenney gives an equation through which values of rigidity may be determined. Kenney provides motivation for adjusting rigidity, as Kenney teaches rigidity as influencing the weight, flexibility, and breakage properties of its film. The present specification discloses the claimed rigidity range as being selected for the purpose of preventing the film from sagging under its own weight and enabling bending. These reasons are within the purview of Kenney (i.e., a lighter film taught by Kenney does not sag under its own weight, and a flexible film may be bent). Because Kenney teaches optimizing the bending rigidity of its film to achieve the same goals as Applicant’s film, similar values for rigidity would 
Applicant argues that the cited references are directed to completely different components of an LCD display. Applicant argues that Misuto relates to an outer protective film, whereas Yamakami is directed to an inner adhesive tape. These arguments are not found persuasive as, while Yamakami discloses an embodiment in which a double-sided adhesive tape is used to secure two adjacent layers (this appears to be the embodiment Applicant argues), at least paragraphs [0010] and [0028] of Yamakami teaches a single sided tape, the single-sided tape being bonded to only the LCD panel. Therefore, the disclosure of Yamakami does not appear to be limited in the manner as argued by Applicant, or at the very least, the Examiner submits that a single-sided tape, such as the single-sided tape of Yamakami, would be usable as an outer protective layer, as is the case with the structure of Misuto which comprises adhesive located on only one side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783	
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783